Citation Nr: 0529457	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  99-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
status post medial meniscectomy of the left knee, to include 
degenerative arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
laxity of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from December 1970 to 
December 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision.  By this rating 
decision, the RO determined that the veteran was not entitled 
to a rating in excess of 10 percent for residuals of a medial 
meniscectomy of the left knee (actually the reference to "10 
percent" was apparently a typographical error, as the 
veteran had already been assigned a 30 percent rating for 
this disability).  In any case, the veteran filed a notice of 
disagreement in May 1998, the RO issued a statement of the 
case in March 1999 (correctly citing "30 percent" as the 
assigned rating), and the veteran submitted a substantive 
appeal in April 1999.  During the course of this appeal, the 
RO has also been assigned a separate 10 percent evaluation 
for left knee laxity.  The Board construes this latter issue 
as also being on appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

REMAND

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  To date, the veteran 
has not yet been provided with a VCAA notice letter 
concerning his left knee claim.  This should be done.

The veteran last underwent a VA examination of his left knee 
in July 2000, over five years ago.  A remand is unavoidable 
because the report of this examination is simply too dated to 
properly be considered "contemporaneous."  Clinical records 
of treatment of his left knee dated since August 2004 (the 
last time VA outpatient records were associated with the 
claims file) should also be sought.

Accordingly, the Board remands for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claims concerning his 
left knee, what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected 
to provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claims.

2.  Seek (with any needed assistance from 
the veteran) clinical records from all 
private and VA doctors and medical care 
facilities (VAMCs, hospitals, HMOs, etc.) 
who treated him for left knee symptoms 
since August 2004.  Pursue all logical 
follow-up development in this regard.

3.  Schedule a VA examination to 
determine the nature and severity of the 
veteran's left knee condition.  Ask the 
examiner to conduct all necessary special 
studies or tests.  

4.  Thereafter, re-adjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all legal 
authority.  Allow appropriate time for 
response.

The veteran may submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes); see also M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


